Citation Nr: 0834303	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 23 years.  
He served from July 1974 to June 1978, from September 1978 to 
October 1981 and from March 1983 until he retired in November 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2008.  A copy of the 
transcript of that hearing is of record.  

Statements of record, to include the service representative's 
statement in January 2008, have been interpreted as raising 
the issue of entitlement to service connection for sleep 
apnea as secondary to service-connected sinusitis.  This is 
has not been developed for appellate review, and it is 
referred to the AMC/RO for such further action as is deemed 
appropriate (also see development requested in the remand 
below).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for sinusitis based on a 
history of treatment for this condition throughout military 
service.  It is the veteran's assertion that his recently 
diagnosed obstructive sleep apnea (in early 2006) was 
actually the condition that he was suffering from throughout 
military service.  At a recent personal hearing, he testified 
in support of his claim, noting that his complaints have 
essentially remained the same since he was in the military.  
He believes that his inservice complaints, to include 
headaches and sleep disturbance, were actually symptoms 
associated with obstructive sleep apnea and not sinusitis.  

Under the circumstances of this case, the veteran should be 
afforded a VA examination to determine whether currently 
diagnosed obstructive sleep apnea is of service origin, or if 
the condition is secondary to service-connected sinusitis, or 
part and parcel of that disorder.  As noted above, the matter 
of service connection for sleep apnea on a secondary basis is 
referred to the AMC/RO for appropriate action; however, in 
the interest of clarity and efficiency, the examiner should, 
to the extent possible, describe the current nature of the 
veteran's sleep apnea, as well as the likely etiology, to 
include whether the condition is secondary to service-
connected sinusitis.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim. 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.); Charles v. Principi, 16 Vet. App. 370 
(2002).  In light of the foregoing, the Board concludes that 
a remand is necessary in order to accord the veteran a 
medical examination which addresses the etiology of his sleep 
apnea.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his sinusitis or sleep apnea.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After obtaining any additional 
records to the extent possible, but 
whether or not records are obtained, the 
veteran should be afforded a VA 
examination to evaluate the current 
nature and etiology of his sleep apnea.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Following examination of the 
veteran, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's sleep 
apnea is directly related to his active 
service, to include his treatment for 
sinusitis problems therein.  The examiner 
should also express an opinion as to 
whether it is at least as likely as not 
that the veteran's sleep apnea was caused 
or aggravated (permanently made worse) by 
his service-connected sinusitis.  The 
examiner should also express an opinion 
as to whether it is as likely as not that 
the veteran's sleep apnea is part and 
parcel of the service-connected 
sinusitis.  If an opinion on these 
matters cannot be entered without a 
resort to speculation, that too should be 
noted in the claims folder.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  After appropriate procedures are 
complied with, the matter should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




